Case 1:19-cv-09227-LLS Document 10-6 Filed 03/15/20 Page 1 of 3




                   EXHIBIT “F”
                                 ••
                                      ,,   .. '.
                                                   Case 1:19-cv-09227-LLS
                                                                  (       Document 10-6 Filed 03/15/20
                                                                                                ·-
                                                                                                            ·(·-
                                                                                                              ..
                                                                                                       Page 2 of 3                   .   ""   ..   ~•, ,,.,,   ,_._. ·.- ~· ·.' ..   ·•




                                                                 DEPARTMENT OF HEALTH, EDUCATION, AND WELFARE
                                                                                PUBLIC HEAL TH SERVICE
          ....   ·.                                                        FOOD AND DRUG ADMINISTRATION
     . ·.  -~ ........ _.
                                                                              ROCKVILLE. MARYLAND   20857



                                                                                     FEB 12 1981




                                                   Mr. John G. Adams, President
                                                   Flavor and Extract Manufacturers' Association
    --.,~:,·,(--~.~
                                                    of the United States
 ......     ..... 1_ ... -._,.
                                                   900 17th Street, N.W •
                                                   Washington, D.C. 20006
                                                                                                            Re:    Docket No. BOA-0209
                                                   Dear Mr. Adams:
                                                   This is in response to your letter of May 16, 1980, in which you requested
                                                   that advisory opinion status be conferred on the advice contained in the
                                                   letter of October 30, 1979, from Mr. R. E. Newberry, Bureau of Fuods,- to
                                                   Mr. Daniel R. Thompson, regarding labeling of ice cream products flavored
                                                   with vanilla, vanillin,and other natural flavors.
                                                   I agree that the policy in that letter js accurate and complete. I also
                                                   believe that advjsory opinion status for that advice would permit the
                                                   public to rely on a single interpretation of th~ regulation, thus reducing
                                                   the confusion that apparently exists in the industry. Therefore, in
                                                   order that there be no misunderstanding as to what our policy is in
                                                   regard to the name of an ice cream product in which the flavor consists
                                                   of one ounce of vanillin per unit of vanilla constituent and any flavor
                                                   from a non-vanilla bean source, I am restating as an advisory opinion
                                                   the advice contained jn Mr. Newberry s letter to Mr. Thompson; that is:
                                                                                           1




                                                        "The jce cream standard under 21 CFR 135.110(e)(5)(i) states that
                                                        an artificial flavor simulating the characterizing flavor shall be
                                                        deemed to predominate in the case of vanilla beans or vanilla
                                                        extract used in combi n-atiori with valiill i Ii, if the amount of vaniii in
                                                        used is greater than one ounce per unit of vanilla constituent as
                                                        that term is defined in §169.3(c). Consequently, an ice cream
                                                        manufacturer could not call his product 'vanilla flavored ice
                                                        cream• (Category II) if the flavor consisted of one ounce of vanillin
                                                        per unit of vanilla constituent and~ flavor from a non-vanilla
                                                        bean source (which simulates, resembles, or reinforces the vanilla
 .::..·•"~~
. "' : ,• •<.:.•::\
                                                        flavor) is added to the product. The non-vanilla flavor is deemed
      . .    .. -~ .·




·t)t{]
,{1~
~
,.        Case 1:19-cv-09227-LLS Document 10-6 Filed 03/15/20 Page 3 of 3
                            (                               (
     Page 2 - Mr. Joh-n G-. Ad-ams




          to simu1ate vani11a if the addition of the non-vani11a flavor
          resu1ts in a reduction in the amount of vani1la bean derived f1avor
          that wou1d otherwise be used in a vani11a f1avored jce cream. Ice
          cream made from such a product would come under category III and
          have to be labe1ed as 'artificia1 vanilla'."
     If we can be of further service, please let us know.
                                                  Sincerely   YJ75•, (
                                                     ~ I -:/~
                                                  Joseph P. Hile
                                                  Associate Commissioner
                                                   for Regu1atory Affairs
